IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

IN THE MATTER OF THE SEARCH OF: »

NOTSOLEANFILEEN@GMAIL. COM
KEWLMARGOD@GMAIL.COM
WILEYKYLIHUNT@GMAIL.COM

THAT ARE STORED AT PREMISES
CONTROLLED BY GOOGLE, LLC. AT 1600
AMPHITHEATRE PARKWAY, MOUNTAIN
VIEW, CALIFORNIA 94043

 

Magistrate No. 19-720M(A)

MOTION TO UNSEAL SEARCH WARRANT

AND NOW comes the United States of America, by its attorneys, Scott W. Brady, .

United States Attorney for the Western District of Pennsylvania, and Heidi M. Grogan, Assistant

United States Attorney for said district, and sets forth the following:

—

On April 11, 2019, a Search Warrant was issued in the above-captioned case.

The Search Warrant, Affidavit and Return were then ordered sealed pending search

of the above-captioned email addresses.

WHEREFORE, this Honorable Court is respectfully requested to unseal the said —

Search Warrant, Affidavit and Return, due to the fact that the search has been executed, and there

is no further need for the Search Warrant, Affidavit and Return to remain sealed.

Respectfully submitted,

' SCOTT W. BRADY
United States Attorney

ROGAN

HEIDI fi |

Assistant U.S. Attorney
PA ID No, 203184
